Citation Nr: 1447846	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia, including as due to a service-connected disability.

2.  Entitlement to special monthly compensation based on the need for aid & attendance/housebound status.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.

4.  Entitlement to a disability rating greater than 40 percent for right sacroiliac joint arthritis.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August to October 1980.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 40 percent for right sacroiliac joint arthritis and entitlement to a TDIU, including on an extraschedular basis.  The Veteran disagreed with this decision later in June 2006.  He perfected a timely appeal in January 2007 and requested a Travel Board hearing.  In February 2007, the Veteran requested a videoconference Board hearing.  A videoconference Board hearing was held at the RO in April 2008 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  After the VLJ who conducted the April 2008 hearing retired from the Board, the Veteran was offered an opportunity for another hearing before a different VLJ.  He declined in April 2012 correspondence.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.707 (2013).

This case also is on appeal from an April 2010 rating decision in which the RO denied the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran disagreed with this decision later in April 2010.  He perfected a timely appeal in September 2011.

This case finally is on appeal from a September 2011 rating decision in which the RO essentially reopened and denied, in pertinent part, the Veteran's previously denied claim of service connection for schizophrenia, including as due to a service-connected disability (which was characterized as a service connection claim for schizophrenia, undifferentiated type).  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in December 2011 following an informal Decision Review Officer (DRO) conference at the RO.  Having reviewed the voluminous record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In February 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The AOJ was directed to obtain the Veteran's complete Social Security Administration (SSA) records.  These records subsequently were obtained and associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2010, the Board denied the Veteran's increased rating claim for right sacroiliac joint arthritis and remanded his TDIU claim to the AOJ for additional development.  The Board specifically referred a claim of entitlement to a TDIU to the Director, Compensation & Pension (C&P) Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Veteran, through his attorney, and VA's Office of General Counsel (OGC) appealed the Board's December 2010 decision denying his increased rating claim for right sacroiliac joint arthritis to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in June 2011.  As relevant to this decision, both parties to the Joint Motion requested that, on remand, VA obtain an updated examination concerning the nature and severity of the Veteran's service-connected right sacroiliac joint arthritis.  See Joint Motion dated June 17, 2011, at pp. 3.  The Court granted the Joint Motion in a June 2011 Order, vacating and remanding that part of the Board's December 2010 decision which denied the Veteran's increased rating for right sacroiliac joint arthritis.

In July 2011, the Director, C&P Service, denied the Veteran's increased rating claim for right sacroiliac joint arthritis on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The Director, C&P Service also denied the Veteran's claim of entitlement to a TDIU on an extraschedular basis under § 4.16(b).  See also 38 C.F.R. § 4.16(b) (2013).  A copy of the Director's July 2011 decision is included in the Veteran's claims file.

In June 2012, the RO again referred the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration under § 4.16(b) pursuant to the Board's December 2010 remand instructions.  In July 2012, the Director, C&P Service, denied entitlement to a TDIU on an extraschedular basis.  Id.  A copy of the Director's June 2012 decision is included in the Veteran's claims file.

In April 2013, the Board reopened the Veteran's previously denied service connection claim for schizophrenia, including as due to a service-connected disability (which was characterized as an acquired psychiatric disability, to include as secondary to service-connected left knee disability or arthritis of the right sacroiliac articulation), and remanded this claim to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The AOJ was directed to schedule the Veteran for appropriate examination to determine the nature and etiology of his psychiatric disability.  This examination occurred in June 2013.  See Stegall, 11 Vet. App. at 268; see also Dyment, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board found that the Veteran's TDIU and special monthly compensation claims were inextricably intertwined with the remanded service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  It appears that the Board did not address the Veteran's increased rating claim for right sacroiliac joint arthritis in the April 2013 decision & remand.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating greater than 40 percent for right sacroiliac joint arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current schizophrenia is not related to active service or any incident of service, including as due to a service-connected disability.

2.  The record evidence shows that the Veteran is not in need of the regular aid and attendance of another person and is not housebound as a result of his service-connected disabilities.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence establishes that he is precluded from securing and following a substantially gainful occupation solely as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by active service, including as due to a service-connected disability, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.384 (2013).

2.  The criteria for special monthly compensation based on the need for aid and attendance/housebound status have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 4.3 (2013).  

3.  The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of entitlement to a TDIU on an extraschedular basis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claim for schizophrenia and his claim of entitlement to special monthly compensation, the Board notes that, in letters issued in March and May 2006, February 2009, and in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service, demonstrating his entitlement to special monthly compensation based on the need for aid and attendance, and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2006, February 2009, and March 2010 VCAA notice letters, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for schizophrenia or special monthly compensation based on the need for aid and attendance.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard , 4 Vet. App. at 394.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, applicable VCAA notice was provided prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's service connection claim for schizophrenia and his claim of entitlement to special monthly compensation are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board; as noted in the Introduction, the Veteran declined the opportunity to appear before another Veterans Law Judge at a new Board hearing.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended that he was treated at the VA Medical Center in San Antonio, Texas, while on active service in 1980.  In response to a request for the Veteran's records, this facility notified the RO in May 1999 that it had no records.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to a TDIU.  (The Board notes parenthetically that an SMC claim was not before it at the time of the April 2008 hearing.)  The Veteran was assisted at the hearing by an accredited representative from the Arkansas Department of Veterans Affairs, his-then service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between schizophrenia and active service and for the purpose of determining his entitlement to special monthly compensation based on the need for aid and attendance.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Schizophrenia

The Veteran contends that he incurred schizophrenia during active service.  He alternatively contends that a service-connected disability caused or aggravated (permanently worsened) his schizophrenia.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including schizophrenia (as a psychosis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a), 3.384.

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because schizophrenia (as a psychosis) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that he denied all relevant pre-service medical history at his enlistment physical examination in April 1980.  The Veteran's psychiatric system was normal clinically.  These results were unchanged at a physical examination conducted as part of the Veteran's Physical Evaluation Board (PEB) in October 1980 at his separation from service.

The post-service evidence shows that he was hospitalized at a VA Medical Center (VAMC) in November and December 1991 following complaints of persistent paranoid feelings "with and without drugs.  He feels evil and bad spirits prevent him from proper behavior."  A history of undifferentiated schizophrenia was noted.  Mental status examination of the Veteran showed he was neat, well groomed, "a very strong looking individual," appropriate behavior, some inappropriate affect, no delusions or hallucinations, full orientation, and no suicidal ideation.  The Axis I diagnoses included undifferentiated schizophrenia.

A review of the Veteran's SSA records shows that he was awarded SSA disability benefits in April 1992 for schizophrenia.

In lay statements dated in January 1998, J.R.N. and S.T. asserted that, following his separation from service, the Veteran "was very disturbed.  He appeared to always be looking around for someone or something that was not there."  It also was noted that the Veteran "was noticeably withdrawn [with] low self-esteem, lack of concentration, and at times he was observed by myself talking + laughing to himself about things related to the military."

VA outpatient treatment notes dated between February 1999 and March 2000 document ongoing treatment for complaints of paranoid schizophrenia.  It was noted in October 1999 that the Veteran's paranoid schizophrenia was stable.  It appears that the Veteran returned to treatment in late 2000 after repeated attempts to contact him in the preceding months by his VA treating clinicians were to no avail.  

On VA outpatient treatment in May 2001, it was noted that the Veteran was "frequently non-compliant with appointments and missed his last [appointment] with this clinic.  He has a history of schizophrenia, paranoid type, cocaine/alcohol dependence, and antisocial personality disorder."  The Veteran complained of increased anxiety which he described as "a feeling of impending doom accompanied by stomach upset and 'nervousness.'"  He denied suicidal or homicidal ideation, auditory or visual hallucinations, "and did not appear psychotic."  The assessment included rule-out substance-induced psychosis versus schizophrenia.  The Veteran was started on a trial of buspirone at 5 mg twice daily.

In February 2004, a long history of schizophrenia was noted "with last hospitalization in 1997."  The Veteran reported that he was on Risperidone "and says he has done well on this medication."  He admitted 'to some 'shadows' at night and says he still has some suspicious thoughts at times but says they are never as bad as they once were and he is able to handle them ok."  Mental status examination of the Veteran showed he was dressed casually, neatly groomed, rational, coherent, and logical thought process, full orientation, no suicidal or homicidal ideation, and "occasional visual hallucination at night[] and admits to some suspicious thoughts at times."  The Axis I diagnosis was paranoid schizophrenia.  The Veteran was assessed as "stable on medications."

In October 2005, the Veteran reported "he does see and hear things, but can't really describe [them] more fully."  He also complained of anxiety and reported being restarted on buspirone " a few weeks ago."  He denied using alcohol or drugs for 5 years 'but then admits that he does drink alcohol occasionally."  Mental status examination of the Veteran showed he was adequately groomed, alert, oriented, linear thought process, no suicidal or homicidal ideation, and no auditory or visual hallucinations.  The assessment was that the Veteran had a previous diagnosis of schizophrenia but "doesn't appear to have any symptoms of psychosis at this time and has relatively full-range affect which is unusual in schizophrenia."  The Veteran also did not have difficulty relating to people.  The Axis I diagnoses included schizophrenia by history.

In November 2008, the Veteran complained of an "irregular heart beat" since lowering his dose of Risperidone "but says it is getting better now."  He reported that his anxiety "is better on buspirone, and that the dose seems to be enough."  He denied psychosis "in general, although says 'every now and then' he hears footsteps or someone calling his name" although this "isn't bothering him."  Mental status examination of the Veteran showed he was adequately groomed, alert, oriented, linear thought process, no suicidal or homicidal ideation, and no auditory or visual hallucinations.  The VA psychiatrist stated:

[The Veteran has a] previous diagnosis of schizophrenia.  He doesn't appear to have any symptoms of psychosis at this time, and has relatively full-range affect which is unusual in schizophrenia.  He has had cocaine dependence which may have caused his psychosis.  Denies psychosis currently.  Also doesn't seem to have difficulty relating to people.  Will continue medication as scheduled for now, seems to be doing well.

The Axis I diagnoses included schizophrenia by history.

An April 2009 VA mental health clinic telephone encounter included in the Veteran's outpatient treatment records indicates that he reported in a telephone conversation with a VA psychiatrist that "he started hearing voices and having anxiety.  Now says he has gotten it under control."  The Veteran also reported compliance with his medications.  The VA psychiatrist increased the Veteran's Risperidone to 2 mg every night "as that is how he is taking it."

On VA outpatient treatment in February 2010, the Veteran complained that "he hears footsteps, feels vibrations, and feels like he is followed.  Also sometimes feels like something around him is 'moving real fast, and then it slowed down.'"  He also complained of panic attacks and "says there are times when he can't breathe...He does endorse occasionally feeling like the television is talking to him.  He says that he is still having problems, but doesn't want to take a lot of medication."  He denied suicidal ideation "although admits to occasional depression."  Mental status examination of the Veteran was unchanged from November 2008.  The assessment included schizophrenia by history.

In an undated letter received by VA in March 2010, C.B., the Veteran's sister, stated that she noticed mental changes in her brother beginning in 2005.  "He has become disorganized in his living situation and at times out of contact with reality.  I have personally experienced his deteriorating...There are a lot of times that I have had to go to his house and take care of him."

On VA outpatient treatment in April 2011, the Veteran stated that "he thought some symptoms had gone away but thinks he has had more problems-hears his name called and footsteps.  Also feels that his television is watching him-keeps it turned on while he sleeps.  Also says someone in his neighborhood is 'playing jokes on me.'  Feels that someone is using a microphone to spy on him though his television."  He also admitted that he had increased his dose of Risperidone without telling his VA psychiatrist.  He denied any suicidal ideation.  Mental status examination of the Veteran was unchanged from November 2010.  The Axis I diagnoses included schizophrenia by history.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in September 2011, the Veteran complained of persistent delusions or hallucinations.  The VA examiner stated that he had reviewed the Veteran's electronic VA outpatient treatment records.  The VA examiner stated that the "Veteran's presentation was somewhat atypical for schizophrenia as he demonstrated relatively good affect."  This examiner also stated that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran lived alone and had never been married.  He took Risperidone and buspirone.  The Axis I diagnosis was schizophrenia, paranoid type.

On VA mental disorders DBQ in June 2013, the Veteran's complaints included sleep disturbance and stated "sometimes at night I feel somebody around me."  He also complained of auditory hallucinations, stating, "Sometimes when I'm watching TV, like even church, I hear women having sex.  Reports this happens most days.  Reports he just thinks 'it's evil trying to get me roused up.'  Reports if he runs out of meds he feels like a woman on TV is talking to him."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he had been in a relationship for 2 years.  He was prescribed Risperidone and Bupropion to treat his schizophrenia but had not seen a mental health clinician in 11/2 years.  Mental status examination of the Veteran showed suspiciousness and persistent delusions or hallucinations.  The VA examiner stated, "The Veteran is reporting very few psychiatric symptoms currently.  He meets minimal criteria for previously diagnosed schizophrenia, paranoid type."  This examiner opined that it was less likely than not that the Veteran's currently diagnosed paranoid schizophrenia was related to active service or any incident of service, including as due to a service-connected disability.  The rationale for this opinion was a review of the claims file, the Veteran's "symptom descriptions, patterns of frequency, [and] severity and duration of symptoms." The Axis I diagnosis was schizophrenia, paranoid type.




Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for paranoid schizophrenia, including as due to a service-connected disability.  The Veteran has contended that he incurred his current paranoid schizophrenia during active service or, alternatively, a service-connected disability caused or aggravated (permanently worsened) this disability.  The record evidence does not support his assertions, however.  It shows instead that, although the Veteran currently meets minimal criteria to support a diagnosis of paranoid schizophrenia, this disability is not related to active service or any incident of service, to include as due to a service-connected disability (as noted on VA mental disorders DBQ in June 2013).  The Board acknowledges that service connection is in effect for degenerative joint disease of the left knee and right sacroiliac joint arthritis.  There is no indication in the record evidence that either of the Veteran's service-connected disabilities caused or aggravated his current paranoid schizophrenia (as the VA examiner concluded in June 2013).  The Board finds it highly significant that, despite being treated repeatedly since his service separation for paranoid schizophrenia, the Veteran did not report - and the multiple VA clinicians who treated him for this disability did not indicate - that either of his service-connected disabilities had caused or aggravated his paranoid schizophrenia.  The Board also finds it highly significant that, following VA mental disorders DBQ in June 2013, the VA examiner opined that it was less likely than not that the Veteran's currently diagnosed paranoid schizophrenia was related to either of his service-connected disabilities.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates his current paranoid schizophrenia to a service-connected disability.  Thus, the Board finds that service connection for paranoid schizophrenia as due to a service-connected disability is not warranted.

The Veteran also is not entitled to service connection for paranoid schizophrenia on a presumptive basis as a chronic disease (psychosis).  The Board again notes that paranoid schizophrenia is considered a psychosis and psychoses are considered chronic diseases for VA disability compensation purposes.  See 38 C.F.R. §§ 3.307, 3.309, 3.384.  The evidence does not indicate that the Veteran experienced paranoid schizophrenia during active service or within the first post-service year (i.e., by October 1981) such that service connection is warranted for this disability (which is considered a psychosis for VA purposes) on a presumptive basis as a chronic disease.  Id.  The evidence instead indicates that, following service separation, the Veteran initially sought treatment for his paranoid schizophrenia when he was hospitalized at a VAMC in November and December 1991, or more than 11 years after his service separation in October 1980, when he was diagnosed as having undifferentiated schizophrenia.  Further, the Veteran had less than 90 days of active service and thus would not qualify for the presumption in any event. Thus, service connection for paranoid schizophrenia on a presumptive basis as a chronic disease is not warranted.

The Veteran finally is not entitled to service connection for paranoid schizophrenia on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran's service treatment records show no complaints of or treatment for paranoid schizophrenia at any time during his 2 months of active service, although the Board acknowledges that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The record evidence shows that, although the Veteran currently experiences paranoid schizophrenia, it is not related to active service (as the VA examiner concluded in June 2013).  The Board acknowledges that SSA has found the Veteran to be disabled due to schizophrenia but notes that VA is not bound by any determination of SSA.  As noted elsewhere, it appears that, following service separation in October 1980, the Veteran initially sought treatment for his paranoid schizophrenia when he was hospitalized at a VAMC in November and December 1991, or more than 11 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As also noted elsewhere, although the Veteran currently meets minimal criteria to support a diagnosis of paranoid schizophrenia, this disability is not related to active service (as the VA examiner concluded in June 2013).  The June 2013 VA examiner specifically opined that it was less likely than not that the Veteran's current paranoid schizophrenia "is related in any way to his military service."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates his current paranoid schizophrenia to active service.  In summary, the Board finds that service connection for paranoid schizophrenia, including as due to a service-connected disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of paranoid schizophrenia have been continuous since service.  He asserts that he continued to experience symptoms relating to paranoid schizophrenia (auditory and visual hallucinations) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of paranoid schizophrenia after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of paranoid schizophrenia since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted elsewhere, the post-service medical evidence does not reflect complaints or treatment related to paranoid schizophrenia for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1980) and initial reported symptoms related to paranoid schizophrenia when the Veteran was hospitalized at a VAMC in November and December 1991 (an 11-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was hospitalized at a VAMC after service in November and December 1991, he did not report the onset of paranoid schizophrenia symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for residuals of a pelvic fracture in December 1980, shortly after service, but did not claim service connection for paranoid schizophrenia or make any mention of any relevant symptomatology.  He did not claim that symptoms of his paranoid schizophrenia began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between paranoid schizophrenia and active service, including as due to a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Special Monthly Compensation Claim

The Veteran contends that he is entitled to special monthly compensation based on the need for aid & attendance/housebound status.  He specifically contends that his service-connected disabilities require him to seek the aid & attendance of another person on a daily basis.

Laws and Regulations

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b) (2012). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2012).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran essentially contends that his service-connected disabilities are so disabling that he requires the regular aid & attendance of another person.  The record evidence does not support his assertions, however.  It shows instead that the Veteran does not require the aid & attendance of another person and is not housebound as a result of his service-connected disabilities.  The Board notes initially that service connection currently is in effect for right sacroiliac joint arthritis, evaluated as 40 percent disabling effective February 4, 2003, and for degenerative joint disease of the left knee associated with right sacroiliac joint arthritis, evaluated as 10 percent disabling effective February 18, 2006.  The Veteran's combined disability evaluation for compensation is 50 percent effective February 18, 2006.  The record evidence shows that, in several lay statements attached to his informal claim of entitlement to special monthly compensation date-stamped as received by VA in February 2010, J.A. reported that she had been helping the Veteran prepare meals, clean his house, and feed his dogs since 2006.  J.A. also stated, "He has problems with his back so I help him with his back therapy."  In a separate February 2010 statement, C.J. stated that she cooked and cleaned for the Veteran, helped him dress himself "sometimes," and washed the Veteran's clothes for him.  C.J. also stated that she had been doing these tasks for the Veteran since 2008 or 2009.

In a February 2010 letter, W.R., M.D., stated that, in the previous year, the Veteran's "pain in the pelvis and lower back has increased necessitating difficulties even with activities of daily living.  [The Veteran] requires assistance in the home for cleaning, cooking, and at time[s] grooming."  Dr. W.R. also stated that the Veteran "requires a cane to assist with ambulation for safety and security."

On VA aid and attendance examination in July 2011, the Veteran's complaints included "trouble getting in and out of the bathtub as he does not have a shower and needs assistance there on some occasions, some assistance on occasion dressing such as putting on his shoes but he does wear shoes that do not have ties, but he maintains that he can take care of the needs of nature 100% of the time without any assistance."  The VA examiner stated that he had reviewed prior VA examinations of the Veteran's service-connected left knee in February 2011 and his service-connected right sacroiliac joint arthritis in 2006.  The Veteran lived alone and "drives at will.  He drove here today which is about a 30 mile drive, no attendant."  He used a cane in his right hand and wore braces on his lower back and left knee.  "He says that a 25-year-old neighbor and the neighbor's girlfriend do most of the cooking for him.  They come in and out.  The Veteran may occasionally microwave some food for himself to eat and his mother will sometimes drop off food which has been prepared.  Until a year ago, a live-in girlfriend was doing the cooking but she is no longer present."  The VA examiner also stated, "The Veteran receives no daily injections of any kind, does not wear Depends, and he is not incontinent.  There is no catheter.  There are no intravenous devices.  There is no dialysis catheter."  The Veteran reported that he "usually takes his 25-year-old neighbor friend with him when he shops.  His days are spent predominantly watching television."

Physical examination in July 2011 showed the left knee was not swollen after the brace was removed, no left knee deformity, no tenderness in the right sacroiliac joint, a slight pelvic tilt, right higher than left, no paralysis of either lower extremity, trace and symmetrical reflexes, and no motor weakness of the bilateral lower extremities.  The VA examiner stated, "The Veteran is not housebound.  He is not confined.  I do not think that the Veteran's need for aid and attendance or his lack of being housebound is due to the severity of his service-connected disabilities."  The diagnoses were chondromalacia patella of the left knee with subchondral bone change consistent with mild osteoarthritis and mild traumatic arthritis of the right sacroiliac articulation secondary to old pelvic fracture.

The record evidence shows that the Veteran does not require the regular aid and attendance of another person in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The Veteran reported on VA examination in July 2011 that, although he needed some assistance getting in and out of the bathtub and tying shoes, he also drove his own car "at will," including to this examination, occasionally made food for himself in the microwave, and "maintains that he can take care of the needs of nature 100% of the time without any assistance."  The Veteran also reported that he took a neighbor with him when shopping and this neighbor also did most of his cooking for him.  The VA examiner concluded that the Veteran was not housebound and his desire for aid & attendance was not related to the severity of his service-connected disabilities.  The findings on VA examination in July 2011 are in accord with the lay statements from J.A. and C.J. and the statements from Dr. W.R. which are to the effect that the Veteran needs some assistance but is not so helpless as to require the regular aid and attendance of another person or unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  In summary, because none of the criteria enumerated in 38 C.F.R. § 3.352(a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person is not warranted.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).

Extraschedular TDIU Claim

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining gainful employment, entitling him to a TDIU.  He specifically contends that his service-connected disabilities forced him to stop working in 2002 as a dishwasher.  He also specifically contends that, although his total combined disability evaluation does not meet the scheduler criteria found in § 4.16(a), he is entitled to a TDIU on an extraschedular basis under § 4.16(b).  See 38 C.F.R. §§ 4.16(a) and (b).



Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation & Pension Service (now known as the Director, Compensation Service), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background & Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  The Veteran has contended that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment and have rendered him unemployable since he quit working as a dishwasher in approximately 2002.  The record evidence supports the Veteran's assertions regarding the impact of his service-connected disabilities on his employability.  The Board notes initially that the Veteran does not meet the scheduler criteria for a TDIU under § 4.16(a).  See 38 C.F.R. § 4.16(a) (2013).  Service connection is in effect for right sacroiliac joint arthritis, evaluated as 40 percent disabling effective February 4, 2003, and for degenerative joint disease of the left knee, evaluated as 10 percent disabling effective February 18, 2006; thus, the Veteran's combined disability evaluation for compensation is 50 percent effective February 18, 2006.  Id.

There is plausible evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2013).  For example, on private outpatient treatment with J.H.D., M.D., in February 2003, the Veteran's complaints included "difficulty with pain in the lower back and pelvis."  The Veteran also reported "significant difficulty performing activities of daily living and housework."  He complained further of continued chronic low back pain, pelvic pain, and hip pain.  Dr. J.D. stated:

The pain has been unrelenting since having been seen by me almost one year ago.  He is complaining of constant pain over the right sacroiliac joint and pain in the lumbosacral area.  He also complains of pain over the symphysis.  The pain is constant and daily and he still has considerable difficulty performing the activities of daily living and doing housework.  He has severe pain with prolonged sitting, standing, and bending.  He states that he is unable to lift heavy objects and his lifting is restricted to objects no greater than twenty pounds.

Physical examination showed "marked tenderness at the lumbosacral junction and in the paraspinal muscles of the lower back," moderate palpable paraspinous muscle spasm, a "significantly restricted and painful" range of motion, heel and toe walking "with pain," marked tenderness over the right sacroiliac joint, tenderness over the symphysis pubis, "a significant decrease in leg length of approximately 2 [centimeters]."  Dr. J.D. stated that the Veteran "apparently has suffered significant injury to the pelvis, lower back, and hips as a result of his long past injury.  He has continued to have significant difficulty and apparently has developed some progression of his impairment.  Based on the above findings, the [Veteran's] impairment does appear to have increased."  Dr. J.D. concluded that the Veteran "is permanently restricted from activities that require prolonged sitting, standing, and repetitive bending.  He is restricted from heavy lifting and should restrict his lifting to nothing exceeding twenty pounds."

In a December 2004 letter, Dr. J.D. stated:

[The Veteran] was permanently restricted at that time from activities that require prolonged sitting, standing, and repetitive bending.  He was restricted from heavy lifting and continued on anti-inflammatory medication and exercises.  The [Veteran] has been seen by me on two other occasions since then...He is essentially unchanged on each of those evaluations and still has significant restricted lumbar motion and motion in the hip with chronic lumbar pain and hip pain as described in the initial study.  His is essentially unchanged and the permanent impairment rating given initially is still appropriate.

On VA examination in June 2006, the Veteran's complaints included sacroiliac joint pain "primarily on the right side.  At times this pain does radiate up the back and at times goes down the left leg."  The VA examiner stated:

Concerning his occupation, he really has done very little work since getting out [of] the service in 1980.  He states that for a couple of years he just took it easy laying around the house because of his back.  Since that time, he has never had a permanent job and has just worked odd jobs, which were primarily labor...intensive.  He would work on a job for a few weeks or perhaps a couple of months and then get laid off because of his back pain.  He has not worked at all now in several years.  From a functional standpoint, he cannot travel long distances, stand for prolonged periods, or sit for prolonged periods and has difficulty bending.

The Veteran reported 2 incapacitating episodes of back pain in the previous year which lasted 2 weeks and resulted in him lying in bed "most of that time."  The VA examiner concluded that the Veteran's service-connected right sacroiliac joint arthritis "does affect his employment."

On private outpatient treatment with Dr. W.R. in April 2008, the Veteran complained of severe lower back pain and left knee pain.  "He has had incapacitating back pain since mid-March and this has improved somewhat now with bed rest, Tylenol No. 3, and ibuprofen.  He is now able to ambulate a little.  He is concerned because of persistent problems in his knee, which began after his pelvic fracture and lower back injury.  His knee at present is swollen and painful."  Physical examination showed he was in distress "secondary to left knee and low back pain.  He has tense spasms of the paraspinous muscles of the lumbar spine.  He has decreased motion of the lumbar spine with pain."  Straight leg raising was positive bilaterally "producing local pain."  There was markedly tender effusion in the left knee anteriorly and medially and pain on flexion.  Neurological examination showed decreased quadriceps strength bilaterally at 3/4.  The impressions were chronic low back pain due to degenerative joint disease and acute inflammation of the left knee and chronic degenerative joint disease of the left knee.  "This chronic low back pain is in part a consequence of remote fractured pelvis...The left knee pain has progressively worsened over time and is more likely than not related to his low back pain and remote pelvic fracture.  Dr. W.R. concluded, "This [Veteran] is permanently physically disabled and certainly unemployable."

In May 2008, the Veteran complained of severe low back pain and left knee pain.  Dr. W.R. stated that the Veteran's intermittent left knee pain "is due to remote pelvic fracture that induced chronic back pain and knee pathology."  The Veteran reported that taking Tylenol no. 3 and ibuprofen "helps his back pain and his knee pain."  Physical examination showed softer lumbar muscles, continuing tenderness over the L3-L5 spinous process and bilateral sacroiliac joints, a restricted range of motion in the lumbar spine, straight leg raising with "local pain," no bilateral knee effusion, tenderness of the left knee "anteriorly and medially," and pain on flexion of the left knee.  Dr. W.R. stated:

[The Veteran] is definitely unemployable.  His lack of employability is directly related to his remote pelvic fracture and back pain and...not caused by schizophrenia.  His schizophrenia has been controlled medically for [a] number of years; in fact, he was formally able to work in spite of this schizophrenia before his back and knee problems...worsened.

The diagnoses were chronic low back pain, remote pelvic fracture, and degenerative joint disease of the left knee.  

In a February 2010 letter, Dr. W.R. identified himself as the Veteran's primary care physician.  He stated that the Veteran had been diagnosed as having chronic low back pain and chronic pelvic pain, degenerative joint disease of the left knee, and schizophrenia.  Dr. W.R. also stated that the Veteran's "symptoms are quite severe."

As noted in the Introduction, in July 2011 and in July 2012, the Director, C&P Service, denied the Veteran's claim for a TDIU on an extraschedular basis.

In a September 2012 letter, Dr. W.R. stated that he had been treating the Veteran "for [a] number [of] years for chronic knee, pelvic, and low back pain.  [The Veteran] has a service connected disability due to knee pain, pelvic pain, and lower back pain.  His condition has made it impossible for him to maintain gainful employment.  I consider [the Veteran] to be totally and permanently physically impaired and certainly unemployable due to his knee, pelvic, and back condition."

In a July 2013 private vocational assessment of the Veteran, it was noted that the Veteran was a high school graduate.  It also was noted that he had no computer skills.  His work history and medical records were reviewed in detail.  The private vocational assessment analyst conducting this assessment of the Veteran concluded that he "has done medium to heavy labor requiring the lowest skills in the labor market" in jobs that were considered "unskilled."  This analyst stated that the Veteran "has not been able to perform even any of his old jobs as the back injury primarily precludes sitting, standing, walking, lifting or bending for long periods of time and he has been considered medically unemployable for these orthopedic conditions alone" by Dr. W.R.  This analyst then stated:

The Veteran's last job was as a dishwasher.  He has no training or education that could be 'transferred' to other, more sedentary work in the labor marked.  His ability to be retrained is compromised by having been a poor student who lacked education even prior to the onset of his [service-connected disabilities].  Now if we combine chronic pain from [service-connected disabilities] with his lack of skills, education, and inability to be retrained, these problems are magnified.

This analyst concluded that the Veteran had poor academic skills, back, knee, and pelvic disabilities which caused long-term chronic pain, pain medications "which affect his ability to maintain concentration and attention to perform work activities in a timely and reliable manner, [n]o job skills other than low skilled manual labor that he can no longer perform due to the chronicity of his pain," and an inability "to be retrained to a more sedentary occupation."  This analyst concluded that it was more likely than not that the Veteran's service-connected orthopedic disabilities rendered him unemployable.

The Board finds that the record evidence persuasively suggests that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Veteran has reported throughout the pendency of this appeal that he last had worked as a dishwasher between his separation from service and when he had been forced to stop working due to his service-connected disabilities in approximately 2002.  He also has reported consistently that his service-connected disabilities created significant occupational difficulties for him before he was forced to quit working as a dishwasher in approximately 2002 and when he attempted to work thereafter.  

The record evidence also supports the Veteran's assertions regarding the impact of his service-connected disabilities on his employability.  The evidence demonstrates that the current severity of his left knee and right sacroiliac joint disabilities are not contemplated by the rating criteria.  The Veteran's service-connected left knee disability currently is evaluated under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  See 38 C.F.R. § 4.71a, DC 5010 (2013).  The Board notes in this regard that disability ratings are assigned under DC 5010 based on x-ray evidence demonstrating traumatic arthritis in 2 or more major joints or 2 or more minor joint groups.  The Veteran's service-connected right sacroiliac joint arthritis currently is evaluated by analogy to 38 C.F.R. § 4.71a, DC 5010-5236 (traumatic arthritis-sacroiliac injury and weakness).  See 38 C.F.R. § 4.71a, DC 5010-5236 (2013).   Dr. J.D. noted as early as 2003 that the Veteran was in constant severe right hip and low back pain as a result of his service-connected right sacroiliac joint arthritis.  This physician also noted that the Veteran's pain had been "unrelenting" for at least 1 year prior to being seen in 2003.  This physician also noted that the Veteran had multiple permanent activity restrictions, including prolonged sitting, standing, repetitive bending, and lifting anything over 20 pounds.  The June 2006 VA examiner noted that the Veteran was unable to "stand for prolonged periods or sit for prolonged periods and has difficulty bending."  This examiner also stated that the Veteran's service-connected right sacroiliac joint arthritis had affected his prior employment.  Beginning in approximately 2008, Dr. W.R., the Veteran's primary care physician, noted on multiple outpatient treatment visits and letters describing the Veteran's condition that the symptomatology he experienced as a result of his service-connected disabilities was "quite severe."  As noted in the Introduction, both parties to the Joint Motion requested that VA schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected right sacroiliac joint arthritis as the record evidence was replete with his complaints that this disability was more disabling than currently evaluated.  (The Board notes parenthetically that this increased rating claim is addressed in the remand portion of this decision below.)

The Board acknowledges that the Director, C&P Service, twice has found (in July 2011 and in July 2012) that the Veteran is not entitled to a TDIU on an extraschedular basis.  It appears that, in the July 2012 decision denying entitlement to an extraschedular TDIU, the Director, C&P Service, found the SSA decision awarding SSA disability benefits based on the Veteran's non-service-connected schizophrenia to be persuasive support for denying this claim.  The Board is mystified by this reliance on evidence from the SSA, particularly because it is well-settled that VA is not bound by any decision of SSA and consideration of non-service-connected disabilities specifically is precluded when adjudicating TDIU claims.  See Van Hoose, 4 Vet. App. at 361 (finding that, in determining whether Veteran entitled to TDIU, neither nonservice-connected disabilities nor age may be considered).  The opinions provided in July 2011 and in July 2012 by the Director, C&P Service, also did not consider the Veteran's limited educational and occupational experiences in evaluating his entitlement to a TDIU on an extraschedular basis.  Having reviewed the Director's July 2011 and July 2012 opinions, the Board finds that they are less than probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis.

By contrast, the Board finds that the July 2013 private vocational assessment to be persuasive support for granting entitlement to an extraschedular TDIU.  This assessment included a comprehensive review and discussion of the Veteran's medical and employment history and the impact of his service-connected disabilities on his employability.  As the private vocational analyst noted in July 2013, there is no indication that the Veteran has other educational or occupational experiences that would permit him to pursue a different occupation (other than as a dishwasher) especially in light of his limited education and the limitations on his occupational activities as a result of his service-connected disabilities.  The Board finds it highly significant that this analyst also concluded that the Veteran would not be able to secure or maintain gainful employment in his former occupation as a dishwasher given the symptomatology he experiences as a result of his service-connected right sacroiliac joint arthritis.

In summary, and after resolving any reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  Thus, the Board finds that the criteria for entitlement to a TDIU on an extraschedular basis have been met.


ORDER

Entitlement to service connection for schizophrenia, including as due to a service-connected disability, is denied.

Entitlement to special monthly compensation based on the need for aid & attendance/housebound status is denied.

Entitlement to a TDIU on an extraschedular basis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that his service-connected right sacroiliac joint arthritis is more disabling than currently evaluated.  As noted in the Introduction, both parties to the June 2011 Joint Motion requested that, on remand, VA obtain an updated examination concerning the nature and severity of the Veteran's service-connected right sacroiliac joint arthritis.  See Joint Motion dated June 17, 2011, at pp. 3.  As also noted in the Introduction, the Court granted the Joint Motion in an Order issued later in June 2011.

A review of the claims file shows that the Veteran's most recent VA spine examination occurred in June 2006.  Both parties to the Joint Motion noted the Veteran's contentions that his service-connected right sacroiliac joint arthritis had worsened since this examination.  See Joint Motion dated June 17, 2011, at pp. 2-3.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the length of time which has elapsed since his most recent VA spine examination in June 2006, and because it is bound by the Court's Order granting the Joint Motion, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right sacroiliac joint arthritis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected right sacroiliac joint arthritis in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected right sacroiliac joint arthritis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to state whether the Veteran's service-connected right sacroiliac joint arthritis is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


